United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 13, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-21009
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RODOLFO AMADOR-FLORES,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:04-CR-300-ALL
                      --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Rodolfo Amador-Flores (Amador) appeals his guilty-plea

conviction of, and sentence for, violating 8 U.S.C. § 1326 by

being found in the United States without permission after

deportation.   He argues, in light of Apprendi v. New Jersey,

530 U.S. 466 (2000), that the 57-month term of imprisonment

imposed in his case exceeds the statutory maximum sentence

allowed for the § 1326(a) offense charged in his indictment.

He challenges the constitutionality of § 1326(b)’s treatment of

prior felony and aggravated felony convictions as sentencing

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-21009
                                  -2-

factors rather than elements of the offense that must be found by

a jury.

     Amador’s constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although he contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi, we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.     See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).    Amador

properly concedes that his argument is foreclosed in light of

Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.

     Amador also argues that the district court erred by ordering

him to cooperate in the collection of a DNA sample as a condition

of supervised release.    This claim is not ripe for review on

direct appeal.     See United States v. Carmichael, 343 F.3d 756,

761-62 (5th Cir. 2003).     Accordingly, this portion of the appeal

is dismissed for lack of jurisdiction.

     JUDGMENT AFFIRMED; APPEAL DISMISSED IN PART.